Citation Nr: 0406273	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-09 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active service from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In September 2001 the veteran had a hearing before a Veterans 
Law Judge.  By a letter in September 2003, the veteran was 
informed that the Veterans Law Judge before whom he had the 
September 2001 hearing was no longer employed by the Board.  
He was offered and requested a new hearing before the Board.  
Subsequently in January 2004, the veteran withdrew his 
hearing request.

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board in April 2002 
chose to undertake evidentiary development in this case.  
This included obtaining copies of treatment records from the 
Tuskegee VAMC since August 2000.  In addition the veteran was 
to  be scheduled for a VA psychiatric examination to 
determine the current severity of his PTSD.  

The file does not contain the requested VA psychiatric 
examination.  The file contains a VA psychological evaluation 
dated in March 2003.  The examiner did not have the veteran's 
claims file available at the time of the psychological 
evaluation.  This psychological evaluation is inadequate for 
rating purposes.  

Additional evidence has been added to the claims file.  This 
includes Tuskegee VAMC outpatient records as well as a 
hospital discharge summary and psychological evaluation from 
the Augusta VAMC.

The United States Court of Appeals for the Federal Circuit 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 have been fully complied with and 
satisfied.

2.  The veteran should be scheduled for a 
psychiatric examination to determine the 
severity of his service- connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The report of 
examination should contain a detailed 
account of all manifestations of the 
veteran's PTSD that are found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each disorder.  The 
examiner should also comment on the 
extent to which the service-connected 
PTSD impairs the veteran's occupational 
and social functioning.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain its 
meaning.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied the RO 
should issue a supplemental statement of 
the case as to this matter.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


